DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality lands . . . having a front surface . . . partially defining one of the plurality of slots” in Lines 11-13.  Then, in Lines 15-17, the claim recites “each cutting positioned at least partially within one of the plurality of slots adjacent the front surface of one of 
Claim 9 recites that “both defined by rounded peaks and pointed valleys.”  There is an antecedent basis issue here because claim 1 already sets forth a cutting profile being defined by rounded peaks and pointed valleys.  If the peaks and valleys in claim 9 are not different than those in claim 1, this issue can be obviated by merely referring to only the second cutting profile being defined by rounded peaks and pointed valleys.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US Patent No. 1,954,535) in view of Oskar (WO 2005087419 A1) and Stewart (US Patent No. 7,708,038 B1).
(Claims 1-3) Olsson discloses a milling cutter (Figs. 1-4) that includes a milling drum (4) having a body with a first end, a second end, an outer surface extending around a circumference of the body between the first and second ends (Figs. 1, 2).  A plurality of slots (7) are formed in the outer surface.  A plurality of cutting inserts (I, II, III) are removably secured to the body (Page 1, Lines 57-59) and respectively positioned at least partially within one of the plurality of 
Oskar discloses various embodiments of a milling cutter (Figs. 1-5).  The milling cutter discloses embodiments where the cutting inserts are not in staggered rows of slots (Figs. 1, 2) and embodiments where the cutting inserts are in a staggered row of slots (Figs. 3, 4).  A plurality of discrete channels (522a-522d) are formed in the outer surface adjacent of the plurality of slots (Fig. 5).  A plurality of lands (outer circumferential surface between a row of staggered slots and a channel) are respectively separated by the plurality of discrete channels (522a-522d).  Each land having a front surface (seat surface having screw hole for cutting insert) and a rear surface opposite the front surface (Figs. 1-5).  Each front surface partially defines one of the plurality of slots (Figs. 1-5).  Each rear surface partially defines one of the plurality of discrete channels (Figs. 1-5).  Each discrete channel is defined between one of the plurality of cutting inserts and the rear surface of one of the plurality of lands (Figs. 1-5),  The plurality of slots (Figs. 3-5; pockets for inserts 318a-e, 418a-e, 518a-d) and the plurality of discrete channels (522a-522d; Fig. 5) are arranged in a staggered row between the first end and the second end of the body.  The plurality of cutting inserts (318a-e, 418a-e, 518a-d) are staggered such that the plurality of cutting inserts are circumferentially offset from each other along a longitudinal axis of the milling drum between the first end and the second end of the body (Figs. 3-5).  The plurality of slots includes four slots, and wherein the plurality of cutting inserts includes four 
Stewart discloses a plurality of lands (outer circumferential surface between a row of staggered slots (50) and a discrete channel in front of the slots in the rotation direction) are respectively separated by the plurality of discrete channels (channel in front of the slots in the rotation direction, Figs. 2-3).  Each land having a front surface (Fig. 2A) and a rear surface opposite the front surface (Figs. 2-3).  Each front surface partially defines one of the plurality of slots (Figs. 2-3).  Each rear surface partially defines one of the plurality of discrete channels (Figs. 2-3).  Each discrete channel is defined between one of the plurality of cutting inserts and the rear surface of one of the plurality of lands (Figs. 2-3),  The rear surface of each land is circumferentially offset from the rear surface of an axially-adjacent land of the plurality of lands to form a step therebetween (Figs. 2-3).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to modify the milling cutter disclosed in Olsson with stepped rear land surfaces along each discrete channel as suggested by Stewart in order to increase chip breaking capability via each step and/or to increase material support behind each cutting insert, thereby improving tool integrity and/or as a simple substitution of one known element for another to obtain the predictable results of chip evacuation and tool integrity.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results; use of a known technique to improve similar devices in the same way; and “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
(Claim 5) The first end of the body has a first diameter and the second end of the body has a second diameter that is larger than the first diameter so that the body is generally frustoconical-shaped (Olsson Fig. 1; Page 1, Lines 45-47; Clm. 2).
(Claims 6-7) Olsson does not explicitly disclose the cutting insert being secured by a threaded fastener, wherein the cutting insert includes an opening for directly receiving the threaded fastener and the body of the tool includes a threaded opening for receiving the threaded fastener.
Oskar discloses each cutting insert being secured by a threaded fastener, wherein the cutting insert includes an opening for directly receiving the threaded fastener and the body of the tool includes a threaded opening for receiving the threaded fastener (Fig. 5).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the milling cutter disclosed in Olsson with a threaded fastener for removably securing each cutting insert, respectively, to the body via a threaded opening in the body as suggested by Oskar in order to fix each of the plurality of cutting inserts to the body in a removable fashion.  See KSR.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US Patent No. 1,954,535) in view of Oskar (WO 2005087419 A1) and Stewart (US Patent No. 7,708,038 B1) further in view of Jonsson et al. (US Pub. No. 2006/0062642 A1).
The materials that the inserts and the body are made from are not explicitly disclosed in Olsson.
Jonsson et al. discloses the cutting insert being made of cemented carbide and the holder body being made from high speed steel (para. 0011).  At a time prior to filing it would have been obvious to one of ordinary skill to provide the milling cutter disclosed in Olsson with cutting inserts comprised of a harder material, cemented carbide, and a holder body or drum made of high speed steel as suggested by Jonsson et al. in order to take advantage of the strength and wear resistance of the carbide on the cutting inserts while balancing cost by producing the body from a less expensive material.
Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US Patent No. 1,954,535) in view of Oskar (WO 2005087419 A1) and Stewart (US Patent No. 7,708,038 B1) further in view of Sjoo et al. (US Pub. No. 2008/0044239 A1).
Olsson discloses a first cutting profile along a first cutting edge of each insert (Figs. 1, 3), but the reference does not explicitly disclose an indexable insert having a second cutting edge of the same profile as the first cutting edge.
Sjoo et al. discloses cutting inserts (7) having is a first cutting profile formed along a first edge of each cutting insert and a second cutting profile formed along a second edge (Figs. 5-7).  The first cutting profile and the second cutting profile are substantially similar (Figs. 5, 6; para. 0035).  At a time prior to filing it would have been obvious to one of ordinary skill to provide the 
Response to Arguments
Applicant’s arguments with respect to the claimed invention have been considered but are moot because of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RYAN RUFO/Primary Examiner, Art Unit 3722